Table of Contents Exhibit 4.06 Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request. Omissions are designated as "[*]". A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. SECOND AMENDMENT TO THE NAPHTHA PURCHASE AND SALE AGREEMENT by and between PETRÓLEO BRASILEIRO S.A., PETROBRAS, AND QUATTOR QUÍMICA S.A., QUATTOR, AS SEEN BELOW. PETRÓLEO BRASILEIRO S.A. - PETROBRAS , a mixed capital company, with main offices at Avenida República do Chile, No. 65, in the city and State of Rio de Janeiro, enrolled in the corporate taxpayer registry under No. 33.000.167/0001-01, herein referred to as PETROBRAS , hereby represented by its legal representative signed below , and QUATTOR PARTICIPAÇÕES S.A., with main offices in the city and State of Rio de Janeiro, on Avenida Graça Aranha, No. 182, 9th floor, Centro, enrolled in the corporate tax payer’s registry under No. 09.017.802/0001-89 (legal successor by merger of Quattor Química S.A., which succeeded Quattor Químicos Básicos S.A, before known as PETROQUÍMICA UNIÃO S.A. (PQU), by its Office established on Av. Presidente Costa e Silva, 1178, Parque Capuava in Santo André, state of São Paulo, enrolled in the corporate taxpayer registry of the Ministério da Fazenda under No. 03.880.493/0003-51, herein referred to as Quattor , hereby represented by its legal representatives signed below and referred to below, individually as party and collectively as parties , having agreed to agree on this amendment to the Naphtha Purchase and Sale Agreement, signed on May 17, 2006, having the following rules and conditions: FIRST CLAUSE—Purpose 1.1 This Addendum is intended to introduce amendments to the second clause—Quantities ; to the seventh clause—conditions of billing and payment , to the eighth clause—Term and to annex II—formula for calculating the price and period of validity , as well as including Annex V—Price calculation . SECOND CLAUSE—TERM 2.1. This Addendum shall be effective as of the date of its signature. THIRD CLAUSE—AMENDMENTS 3.1. Amend sub-items 2.1.4, 2.1.5 and 2.1.5.1 to the Second Clause—Quantities , which will now have the following wording: 2.1.4 In the event of termination of this Agreement before the end of the calendar year, shall be deemed delivery firm commitment on the part of PETROBRAS and withdrawal on the part of the firm order QUATTOR reported for the year, as adjusted "pro-rata-tempore" the number of days in that year until the closing date. 2.1.5 Considering the need for additional quantity of 300,000 t/annually of naphtha to meet the expansion of QUATTOR and the best efforts for possible increases in the production of naphtha, the PARTIES shall reassess the maximum current contract. 2.1.5.1 The parties commit to, ever since now, negotiate the commercial conditions that make it possible for the filling of the additional need via importation, considering that the logistics optimizations. Once agreed, these conditions should be formalized through the celebration of a specific contractual amendment. 3.2 Amend sub-item 7.2.1 to the seventh clause—CONDITIONS OF BILLING AND PAYMENT , which will now have the following wording: 7.2.1 Petrobras is committed to provide the best efforts to fulfill the term of payment requested by Quattor . 3.3. Amend Clause Eight—TERM , which will now have the following wording: 8.1 This Agreement shall be effective from the date of signature until 28/02/2014, considered tacitly renewed for one further period of five (5) years if any of the PARTIES formalize written statement to the contrary with at least one (1) years prior to the end of the term of the Contract. 8.2 The termination of this Agreement will not matter in itself, the extinction of the rights and obligations outstanding, or the ineffectiveness of Forum Clauses and the Privacy and Confidentiality, which will continue the existing established herein or by the legally prescribed time lapse 3.4. Amend Annex II—FORMULA FOR PRICE CALCULATION AND TERM of VALIDITY , which will now have the following wording: "ANNEX 11-FORMULA FOR PRICE CALCULATION AND VALIDITY TERM II.1 - The sales price of naphtha, detailed in item 6.1.1 of the Agreement, shall be calculated by the formula: Naphtha ( [*] x Ethylene + [*] x Propylene + [*] x Benzene + [*] x ARA + [*] x Marlim) x Forex K et K pr K bz Wherein: Naphtha: monthly price of sales of naphtha, during the month (N) in which billing occurs, in R$/t, paid in full and free from any taxes or tariffs. Ethylene: quarterly contract price from the Northwestern Europe ethylene market (Ethylene CP NEW), published by the ICIS, in Euros, converted to US$/t with the exchange rate published by the Central Bank of Brazil. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*] . Propylene: monthly contract price of the polymer-grade propylene in the U.S. Gulf market (Propylene GP USG), published by the ICIS, in US$/t. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*] . Benzene: daily spot price of benzene in the U.S. Gulf market (Benzene SP USG), published by Platts, multiplied by a factor of 3.01308 in order to transform US$ cents/gallon to US$/t. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*] . 2 ARA: daily average price of Physical Naphtha on the Northwestern Europe market (NWE CIF ARA), published by Platts, in US$/t. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*] . Marlim: daily quotation of Marlim petroleum, published by Platts, multiplied by a factor of 6.72 in order to convert US$/bbl to US$/t. The application of the formula considers the [*] average of the quotations for the last [*] prior to supply [*] . K
